Citation Nr: 1448161	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits in the form of reimbursement for medical expenses, to include the Appellant's status as a child of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to December 1945.  The Appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania (VA RO), which denied entitlement to accrued benefits based on unreimbursed medical expenses.  

In February 2012, the Appellant requested a hearing before a member of the Board; however, in January 2014, the Appellant withdrew his request for a hearing.  Under these circumstances, the Board considers the Veteran's request for a hearing to have been withdrawn.  38 C.F.R. § 20.702(d) (2014).  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the files on the Virtual VA system and the VBMS system to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran died in December 2009.

2.  The Appellant was born in August 1962 and was 47 years old when she applied for accrued benefits in December 2009.  

3.  The Appellant did not become physically or mentally disabled prior to attaining the age of 18.

4.  The claim which was allegedly filed prior to the Veteran's death was not shown to include costs related to the expense of last sickness or burial.

5.  The evidence of record does not show that a claim for unreimbursed medical expenses was pending before VA at the time of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 101(4), 1542, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.950, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in December 2009.  The Appellant asserts that she is entitled to payment for unreimbursed medical expenses incurred by the Veteran in 2008 and 2009.  Specifically, the appellant contends that a claim was faxed to the VA RO early on December 1, 2009, and prior to the Veteran's death at 8:28pm that night.

In support of her claim, the appellant has submitted an affidavit from a Veterans Service Representative who attested to the fact that he had both faxed and mailed the claim to VA on December 1, 2009, prior to the Veteran's death.

A review of the records does show that this claim was received by the RO, but it is date stamped on December 7, 2009; several days after the Veteran's death.  There is no record of any document being date stamped as received on December 1, 2009.

In the absence of evidence supporting that VA improperly failed to date stamp an incoming claim, the presumption of governmental regularity must attach, meaning that in the absence of evidence to the contrary it is presumed that government officials have properly discharged their official duties, one of which is date stamping claims as they are received.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  

The Board acknowledges the assertion that the claim was faxed to the RO, but finds that the absence of such a document in the claims file is strong evidence that it was not in fact received.  Moreover, the absence of a date stamped copy of the document is found to outweigh the assertion that it was faxed.  Accordingly, the Board concludes that no claim was pending before VA at the time of the Veteran's death.

Ultimately, the determination of whether a claim was pending is immaterial, as even if it were found that the Veteran did have a claim pending at the time of his death, the appellant has not been shown to be an eligible claimant for accrued benefits purposes for that claim.

The regulations provide that where, as here, death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by the Department of Veterans Affairs, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows:

(1) Upon the death of a veteran to the living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent.

(2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.

(3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.

(4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents.

(5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000.

To be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18); Marlow v. West, 12 Vet. App. 548, 551 (1991) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child ... or dependent parents").

While the appellant is unquestionably the daughter of the Veteran, the regulations define "child" for the purposes of receiving accrued benefits as 1) an unmarried child who is under the age of 18 years; 2) an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age; or 3) an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction at the time of the payee's death.  

There is no dispute that the appellant does not fit within any of these categories.  

Additionally, it is not shown that the benefits the medical expenses the Veteran was seeking reimbursement for were for expenses incurred in support of the Veteran's last illness.  See 38 U.S.C. § 5121.

The VA Adjudication Policy and Procedure Manual defines "last illness" as either the period from the onset of the acute attack causing death up to the date of death; or, if death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  M21-1MR, V.i.3.D.15.b.

Here, the reimbursements that were received closest to the time of the Veteran's death were for reimbursements in mid-November for prescriptions and over-the-counter cold medication.  This is simply not what is contemplated by 38 U.S.C. § 5121.

The Board would like to express that it is sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's military service.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

As described, the appellant's claim is denied.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.





ORDER

The appellant's claim for accrued benefits is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


